Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06/13/22 is acknowledged.
Claims 11-17, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a difficult-to-cut block” which is indefinite because it is unclear what qualifies as “difficult-to-cut”.
Claim 4 recites “the difficult-to-cut block” which lacks antecedent basis rendering the claim indefinite.  Additionally, the recitation of “difficult-to-cut” is indefinite because it is unclear what constitutes “difficult-to-cut”.
Claims 9-10 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umechara (US 20160045961).
Regarding claim 1, Umechara discloses a material for built up edge formation, having a resin block containing: a high molecular weight compound (A) (Note: polyethylene oxide is being considered a high molecular weight compound with an Mw = 150,000) having a weight average molecular weight of 5 x 104 or higher and 1 x 106 or lower; a medium molecular weight compound (B) (Note: polyethylene glycol is being considered a medium molecular weight compound with an Mw=4,000) having a weight average molecular weight of 1 x 103 or higher and lower than 5 x 104; and a carbon (C) (Note: graphite) [0057,0098,0099].  
Regarding claim 2, Umechara discloses wherein the material for built up edge formation is used in a built up edge formation method comprising a built up edge formation step of forming a built up edge at the cutting edge of a cutting tool by cutting the material for built up edge formation with the cutting tool [0020-0022].  
Regarding claims 3 and 4, Umechara discloses a difficult-to-cut block having a Vickers hardness of 3000 or more below the resin block (Note: a titanium alloy plate is used as a material to be machined having a Vickers hardness of at least 3000) [0004-0005]
Regarding claim 5, Umechara discloses wherein the high molecular weight compound (A) (Note: polyethylene oxide) is a thermoplastic resin having a weight average molecular weight of 5 x 104 or higher and 1 x 106 or lower, and the medium molecular weight compound (B) (Note: polyethylene glycol) is a thermoplastic resin having a weight average molecular weight of 1 x 103 or higher and 2 x 104 or lower.  
Regarding claim 6, Umechara discloses wherein a content of the high molecular weight compound (A) is 10 to 60 parts by mass with respect to 100 parts by mass in total of the high molecular weight compound (A), the medium molecular weight compound (B), and the carbon (C) [0189].  
Regarding claim 7, Umechara discloses wherein a content of the medium molecular weight compound (B) is 10 to 75 parts by mass with respect to 100 parts by mass in total of the high molecular weight compound (A), the medium molecular weight compound (B), and the carbon (C) [0189].  
Regarding claim 8, Umechara discloses wherein a content of the carbon (C) is 5 to 70 parts by mass with respect to 100 parts by mass in total of the high molecular weight compound (A), the medium molecular weight compound (B), and the carbon (C) [0161].  
Regarding claim 18, Umechara discloses a cutting tool comprising a built up edge obtained from a material for built up edge formation according to claim 1 [0020-0022].
Regarding claim 20, Umechara discloses a cutting work method comprising a cutting step of cutting a workpiece material using a cutting tool according to claim 18 [0020-0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umechara (US 20160045961) in view of JP-2002301632-A, hereinafter JP’632.
Regarding claim 9, Umechara discloses the difficult-to-cut-block of claim 3 as set forth above.  Umechara does not disclose an adhesive layer below the difficult-to-cut block.  JP’632 discloses fixing an adhesive layer between a placing surface 2 and a work 4 (See Abstract and Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Umechara to include an adhesive layer below the difficult-to-cut block in order to secure the block to a workpiece.
Regarding claim 10, Umechara, as modified, discloses the difficult to cut block of claim 9 as set forth above.  It would have been obvious to modify the adhesive layer to comprise an acrylic polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722